MARY'S OPINION HEADING                                           




NO. 12-03-00054-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



RICKY WAYNE HAYES,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW OF

JIM MORGAN AND 
TERESA MORGAN, §
	WOOD COUNTY, TEXAS
APPELLEES



MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed on February 13,
2003.  Thereafter, on February 18, 2003.  Appellant filed a notice of appeal which failed to contain
the information required by Rules 25.1(d)(2) and (e), i.e. the date of the order or judgment appealed
from and a certificate of service showing service on all parties to the trial court's judgment.  
	On February 24, 2003, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rules 25.1(d)(2) and (e).  He was further notified
that unless he filed a corrected notice of appeal on or before March 26, 2003, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
	As of March 31, 2003, Appellant has not corrected his defective notice of appeal pursuant
to this court's February 24 notice.  Accordingly, the appeal is dismissed for failure to comply with
the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered March 31, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.


(PUBLISH)